Citation Nr: 1040784	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & C.H.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in March 2009 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

In September 2009, the Board remanded these claims for additional 
development.  That development having been completed, the claims 
are now ready for appellate review.  

The Board notes that the appeal originally included entitlement 
to service connection for asthma and posttraumatic stress 
disorder (PTSD); however, those issues were granted in a June 
2010 rating decision and, as such, are no longer on appeal.


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his in-service exposure 
to acoustic trauma. 

2.  There is no evidence of a current hearing loss of the right 
ear, as defined by 38 C.F.R. § 3.385.

3.  The Veteran's left ear hearing loss is related to his in-
service exposure to acoustic trauma.



CONCLUSIONS OF LAW

1.  Service connection for bilateral tinnitus is established.  38 
U.S.C.A. §§1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2009). 

2.  Service connection for hearing loss of the right ear is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

3.  Service connection for hearing loss of the left ear is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in March 2004 that fully addressed the 
entire notice element and was sent prior to the initial regional 
office decision in this matter.  The letter informed him of what 
evidence was required to substantiate his claims and of his and 
the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in August 2008, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice requirements 
with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as well 
as providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained VA outpatient 
treatment records, private treatment records, and specific VA 
medical opinions and examinations pertinent to the issues on 
appeal.  Therefore, the available medical evidence and records 
have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral 
Tinnitus

The Veteran is seeking entitlement to service connection for 
bilateral tinnitus.  He asserts he was exposed to acoustic trauma 
while serving as a radio communicator in a combat area during 
service.  Exposure to acoustic trauma is conceded as the Veteran 
was found to have participated in combat situations.  See 
September 2009 BVA Decision.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service records were reviewed.  The Veteran's February 1962 
entrance examination did not note any tinnitus, and there were no 
complaints of tinnitus during service.  The Veteran's discharge 
examination from June 1966 also did not note any tinnitus.

The Veteran was afforded a VA examination in April 2004.  The 
Veteran reported a slight decrease in hearing with tinnitus and a 
positive history of noise exposure in the Navy as a radioman.  
Tinnitus was described as longstanding, bilateral, constant and 
on a scale of 1 to 10, was a three for severity and effect on 
daily life and loudness/pitch.  The Veteran was diagnosed with 
mild tinnitus and the examiner opined that the tinnitus was less 
likely related to his military service.  However, this opinion is 
inadequate as it did provide any rationale for the opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a more recent VA examination in 
September 2009.  The Veteran reported having tinnitus in service 
and that he continues to have constant bilateral high frequency 
ringing and an occasional "diesel engine" sound in his ears.  
The examiner stated that the Veteran uses hearing aids for 
tinnitus.  In an addendum opinion from October 2009, the examiner 
opined that since no thresholds were obtained at discharge, it is 
as likely as not that the Veteran's tinnitus is related to noise 
in service as to occupational or recreational noise.

The Board notes that the Veteran's June 1966 separation 
examination is silent for tinnitus and that tinnitus was not 
claimed for a number of years after service.  However, the 
Veteran is competent to describe his experience of ringing in the 
ears during service and after service.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  The Board has no basis to question 
the Veteran's credibility.  The Veteran has described chronic 
ringing in his ears since active service.  Such ringing has been 
diagnosed as tinnitus by a VA examiner. 

In view of the totality of the evidence, including the Veteran's 
credible accounts of noise exposure during service, his assertion 
of experiencing ringing in his ears during and after service, and 
the positive October 2009 VA opinion, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran's 
current bilateral tinnitus is etiologically related to his 
military noise exposure and active service in general.  Upon 
resolution of every reasonable doubt in the Veteran's favor, the 
Board concludes that service connection is warranted for 
bilateral tinnitus.  




III.  Entitlement to Service Connection for Bilateral 
Hearing Loss

The Veteran is also seeking entitlement to service connection for 
bilateral hearing loss.  He asserts he was exposed to acoustic 
trauma while serving as a radio communicator in a combat area 
during service.  The Veteran's personnel records indicate his 
principal duty was a cannoneer.  Providing the Veteran with the 
benefit of the doubt, acoustic trauma due to noise exposure is 
conceded, as such is consistent with the circumstances of the 
Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002). 

Under C.F.R. § 3.385, medical evidence of current hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels (dB) or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  Normal hearing ranges from 0 to 20 dB in all 
frequencies, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service records were reviewed.  The Veteran's February 1962 
entrance examination did not note any hearing loss, and there 
were no complaints during service.  The Veteran discharge 
examination from June 1966 also did not note any hearing loss.

A.  Right Ear

The Board concludes that a grant of service connection is not 
warranted for right ear hearing loss because there is no showing 
of current impaired hearing for VA purposes under 38 C.F.R. § 
3.385.  

The Veteran has been afforded two VA examinations in association 
with his claim; however, neither of the examinations demonstrate 
right ear hearing loss under 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in April 2004.  On the 
authorized audiological evaluation in April 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The Veteran was afforded a VA examination in September 2009.  On 
the authorized audiological evaluation in September 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

VA outpatient records were reviewed.  The Board notes that the 
Veteran is noted to have bilateral sensorineural hearing loss.  
See June 2009 VA outpatient note.  Medical evidence demonstrates 
that the Veteran does have some loss of right ear hearing; 
however, it is not to the level considered to be a disability 
under 38 C.F.R. § 3.385.  

Based on the above, the right ear findings do not meet the 
requirements for impaired hearing under 38 C.F.R. § 3.385.  Here, 
the Board briefly notes that the record also contains a March 
2004 private audiogram, which shows hearing loss of the left ear, 
but not of the right ear, per 38 C.F.R. § 3.385.  See March 2004 
private audiological examination.  Accordingly, in the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A grant of service 
connection for right ear hearing loss is thus precluded.

In reaching this conclusion, the Board considered the Veteran's 
arguments in support of his assertions that he suffers from right 
ear hearing loss.  The Board notes that the Veteran does 
experience some decrease in right ear hearing ability.  However, 
the Board finds that the most probative evidence concerning the 
level of severity of this disorder consists of the audiometric 
testing results of record, which demonstrate that the Veteran's 
right ear hearing level does not meet the requirements of 
38 C.F.R. § 3.385.

B.  Left Ear

Concerning the left ear, current disability is demonstrated in 
the March 2004 private audiological examination.  On the private 
audiological evaluation in March 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
20
35
45

As such, pursuant to 38 C.F.R. § 3.385, private medical evidence 
demonstrates the Veteran has left ear hearing loss.  

During the VA examination in September 2009, the Veteran was 
diagnosed with mild hearing loss of the left ear.  In October 
2009, the examiner opined that since no thresholds were obtained 
at discharge and hearing levels were unknown at that time, it is 
as likely as not that hearing loss is related to noise in service 
as to occupational or recreational noise.

The Board acknowledges that the April 2004 VA examiner reached 
the opposite conclusion, opining that the hearing loss was 
unrelated to service.  However, in rendering this opinion, the 
examiner failed to provide rationale.  Accordingly, the Board 
assigns less probative weight to this opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In conclusion, it is conceded that the Veteran was exposed to 
noise during active service.  Moreover, the claims folder 
contains competent medical evidence attributing his current left 
ear hearing loss to such noise exposure.  Although there is a 
contrary medical opinion of record, for the reasons discussed 
above, the Board affords less probative value to that opinion.  
Therefore, the record supports a grant of service connection for 
left ear hearing loss only.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.

Service connection or hearing loss of the right ear is denied.

Service connection for hearing loss of the left ear is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


